Citation Nr: 0418475	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 
10, 1999 for the grant of service connection for 
mycobacterium kansasii.

2.  Entitlement to an evaluation in excess of 30 percent for 
mycobacterium kansasii from September 10, 1999, to December 
27, 2000, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

March 2000, the veteran was denied service connection for a 
lumbar spine disorder.  No timely appeal was undertaken.  In 
September 2000, the veteran requested that the RO reconsider 
his claim.  The RO informed the veteran that in order to 
pursue this claim, he would have to submit new and material 
evidence supporting his claim for service connection for the 
lumbar spine.  In a May 2001 statement, the veteran again 
requested that the RO grant service connection for a lumbar 
spine disorder.  He indicated that VA medical records located 
at the Saginaw VAMC would support this claim.  Because the 
matter is not ripe for appellate review, it is referred to 
the RO for actions deemed appropriate.  


FINDINGS OF FACT

1.  The veteran was discharged from active service in May 
1987.

2.  The veteran initiated his claim for mycobacterium 
kansasii by submitting a written informal claim on September 
10, 1999, more than one year after he was separated from 
active service.

3.  The RO was not in possession of any communication prior 
to September 10, 1999 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based on mycobacterium kansasii.  Mycobacterium 
kansasii was not clinically established until April 1999.

4.  By rating decision dated in January 2003, the RO granted 
service connection for mycobacterium kansasii and assigned a 
30 percent evaluation, effective September 10, 1999.

5.  Pulmonary function testing on October 24, 2002, disclosed 
a Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB) of 33 percent of predicted 
normal in association with the veteran's residuals of 
mycobacterium kansasii.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 10, 
1999, for grant of service connection for mycobacterium 
kansasii have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 
(West 2002); 38 C.F.R. § 3.400 (2003).

2.  From September 10, 1999, to October 23, 2002, the 
schedular criteria for an evaluation in excess of 30 percent, 
for residuals of mycobacterium kansasii were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6604 
(2003).

3.  Since October 24, 2002, the criteria for a 100 percent 
evaluation for residuals of mycobacterium kansasii were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.97, Diagnostic Code 6604 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a January 2003 rating action, the RO granted service 
connection for mycobacterium kansasii, effective from 
September 10, 1999.  The veteran was informed by a letter 
dated the same month.  A timely notice of disagreement (NOD) 
to the effective date was received, and this appeal ensued.  

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court found that VA failed to meet the 
requirements of 38 U.S.C.A. § 5103(a) in neglecting to 
provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Factual Background

Service medical records are negative for complaints or 
clinical findings of symptoms suggestive of mycobacterium 
kansasii infection.  At separation in 1987, no pulmonary 
abnormalities were noted and clinical evaluation of lungs and 
chest was normal.  

The veteran was discharged from active duty in May 1987.  A 
claim for service connection for mycobacterium kansasii was 
received in September 1999.  

Post-service treatment records dated from March 1999 to 
September 1999 show that in April 1999 mycobacterium kansasii 
was isolated.  The veteran was started on antibiotic therapy.  
A June 1999 medical report noted the veteran's current drug 
regimen was discontinued since there had been no significant 
improvement.  He began a new drug treatment and a 
bronchoscopy was scheduled.  In August 1999, the veteran 
continued his treatment for pulmonary infection with 
mycobacterium kansasii.  The examiner explained that the 
veteran's condition was not considered pulmonary tuberculosis 
but a much more insidious and slow growing organism, which 
may not manifest itself for more than 5-10 years, after 
exposure and infection.  Although there was no absolute proof 
it would appear that the veteran contracted the infection 
while serving in the Philippine Islands.  

A pulmonary function test (PFT) in August 1999, showed FEV-1 
(forced expiratory volume in one second) of 71 percent; FEV-
1/FVC (the ratio of forced expiratory volume in one second to 
forced vital capacity) of 72 percent and DLCO of 56 percent.  
The diagnostic impression was moderate airway obstruction and 
moderate diffusion defect.  By early September 1999, there 
was no evidence of mycobacterium kansasii infection.  

On VA examination in December 1999, the examiner noted the 
veteran's history of mycobacterium kansasii infection of the 
lungs bilaterally.  The veteran gave a history of long-
standing chronic cough, intermittent hemoptysis of 6-7 years 
duration and weight loss of about one year.  He did not pay 
attention to these symptoms.  He had a ski test, which was 
positive, however sputum cultures revealed mycobacterium 
kansasii.  He was being treated with antituberculous therapy 
since April 1999.  Chest X-rays of the lungs showed 
hyperinflation of the lungs indicating chronic obstructive 
pulmonary disease.  Fibronodular densities with thin walled 
cavities were seen in the both upper lobes consistent with 
pulmonary tuberculosis.  There were nodular densities in both 
lungs consistent with clinical history of mycobacterium 
kansasii.  The clinical impression was COPD with findings 
consistent with pulmonary TB.  

The remaining records include an August 2000 medical opinion 
from the veteran's private physician noting that after three 
months of aggressive therapy the infection finally improved.  
The veteran remained on a one-year course of antibiotic 
therapy, which was discontinued on December 27, 2000.

During VA examination in October 2002, pulmonary function 
testing showed that FEV-1 that was 57 percent of the 
predicted value, FEV1/FVC was 62 predicted and DLCO 33 
percent predicted.  These findings were interpreted as 
moderate obstruction pattern with air trapping and low DLCO 
suggestive of emphysema.  There was significant response to 
bronchodilator.  Chest -X-rays showed old healed 
granulomatous disease with fibronodular densities in the 
upper lung fields and extensive scarring.  The findings were 
essentially unchanged from the previous examination in 
December 1999.

In a rating decision issued in January 2003 the RO granted 
service connection for residuals of mycobacterium with an 
evaluation of 30 percent effective, September 10, 1999.  

Earlier Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2003).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2003); Servello v. Derwinski, 3 Vet.App. 196, 198 (1992).

Analysis

The record shows that the first and only claim for VA 
benefits based on mycobacterium kansasii was the one date-
stamped as received at the RO on September 10, 1999.  With 
regard to this finding, the Board notes that the claims file 
does not include any communication of record dated prior to 
September 10, 1999, that can be construed as an informal 
claim for this benefit.  38 C.F.R. § 3.155(a) (2003).  
Accordingly, the earliest date that may be assigned for 
service connection for this disorder is the date he filed his 
claim, September 10, 1999, since the date the veteran filed 
his claim was more than one year after service separation.

The Board begins by noting that in this case, post service 
medical records show the veteran was treated for 
mycobacterium kansasii, which had its onset during his active 
military service.  However, the evidence does not show, and 
the veteran does not argue, that he filed a claim for service 
connection for such disability within one year after service 
discharge.

The record shows that the first and only claim for VA 
benefits was the one date-stamped as received at the RO on 
September 10,1999.  With regard to this finding, the Board 
notes that the claims file does not include any communication 
of record dated prior to September 10,1999, that can be 
construed as an informal claim for benefits.  38 C.F.R. 
§ 3.155(a) (2003).  Thus, the only assertion by the veteran 
is that an earlier effective date is warranted for 
compensation because his mycobacterium kansasii has been 
treated since April 1999.  It is not asserted nor shown that 
the veteran filed a claim for service connection for the 
claimed disability prior to September 10, 1999.  Accordingly, 
the earliest date that may be assigned for service connection 
for compensation is the date he filed his claim, September 
10, 1999, since the date the veteran filed his claim was more 
than one year after service separation.

Since all of the evidence indicates that September 10, 1999 
was the first date the veteran filed a claim for compensation 
and there is no evidence indicating that he filed a claim 
prior thereto, a preponderance of the evidence is against an 
effective date prior to September 10, 1999 and the doctrine 
of resolving doubt in the veteran's behalf is not for 
application.  38 U.S.C.A. §§ 5101(a), 5107 (West 2002); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2003).

Increased Evaluation from September 10, 1999 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

A September 1999 mycobacterial isolation examination report 
was negative for evidence of mycobacterium.  In an August 
1999 PFT report the results were interpreted as moderate 
obstructive airways disease.  For that reason the RO has 
rated the veteran's residuals under the diagnostic codes for 
obstructive lung disease, specifically Diagnostic Code 6604 
for rating chronic obstructive pulmonary disease.  The 
criteria for rating restrictive lung disease is based on the 
objective findings on Pulmonary Function tests.

Under the applicable rating criteria, 30 percent rating is 
warranted if the following findings are demonstrated: an FEV-
1 of 56 to 70 percent predicted, or; an FEV-1/FVC ratio of 56 
to 70 percent, or; a DLCO (SB) of 56 to 65 percent predicted. 
38 C.F.R. § 4.97, Diagnostic Code 6604 (2003).

A 60 percent rating is warranted if the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit). 38 C.F.R. § 
4.97, Diagnostic Code 6604 (2003).

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by 


Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; if outpatient oxygen therapy is 
required. 38 C.F.R. § 4.97, Diagnostic Code 6604 (2003).

Analysis

Following a review of the evidence of record, the Board finds 
that from September 10, 1999 to October, 23, 2002, the 
veteran's respiratory disorder did not show evidence of such 
disabling manifestations as to warrant an evaluation greater 
than 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6604.  
The pulmonary function test performed prior to October 24, 
2002 yielded findings consistent with the values cited for a 
30 percent rating.  On October 24, 2002, however, the veteran 
showed evidence of increased disability warranting a 100 
percent evaluation.  As such, a 100 percent evaluation is 
granted for residuals of mycobacterium kansasii effective 
from October 24, 2002.  Pulmonary function testing in October 
2002 demonstrated a post-bronchodilator value for DLCO of 33 
percent of predicted normal which would denote a basis for 
the assignment of a 100 percent schedular evaluation under 
Diagnostic Code 6604.  

With respect to the August 1999 pulmonary function testing, 
such testing did not identify an FEV-1, FEV-1/FVC ratio, or a 
DLCO (SB) of less than 40 percent, and the record does not 
otherwise demonstrate the presence of any other manifestation 
warranting the assignment of a 60 or 100 percent schedular 
evaluation under Diagnostic Code 6604.  Accordingly, a 100 
percent schedular rating is for assignment for the period 
beginning October 24, 2002.   




ORDER

An effective date prior to September 10, 1999, for the grant 
of service connection and award of a 30 percent disability 
rating for mycobacterium kansasii is denied.

Entitlement to an evaluation in excess of 30 percent for the 
period between September 10, 1999 and October 23, 2002 for 
residuals of mycobacterium kansasii is denied.  

A 100 percent evaluation for residuals of mycobacterium 
lumbar from October 24, 2002 is granted subject to the 
regulations governing the payment of monetary awards.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



